Citation Nr: 1432648	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-46 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of a head injury or traumatic brain injury (TBI).

3.  Entitlement to a compensable initial rating for right carpal tunnel syndrome.

4.  Entitlement to a compensable initial rating for restless leg syndrome with left thigh numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1990, January 2003 to April 2003, August 2004 to January 2006, July 2006 to September 2007, and December 2007 to July 2008.  He also had several periods of service in the National Guard and Army Reserves between 1986 and 2009, including active duty for training from October 1986 to February 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Wichita, Kansas.

In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the RO located in Wichita, Kansas.  A transcript of the proceedings has been associated with the claims file.

With regard to the Veteran's claim for service connection for right ear hearing loss, the Board acknowledges that after the most recent January 2011 Supplemental Statement of the Case (SSOC) was issued, additional VA treatment records were associated with the electronic claims file (VVA) dated from January 2011 to March 2012.  The Board notes, however, that these records do not include any record of audiological testing or treatment and are not relevant to the issue of service connection for right ear hearing loss.  Therefore, a remand for consideration by the Agency of Original Jurisdiction (AOJ) in the first instance is not required.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to a disability rating in excess of 10 percent for an anxiety disorder, NOS, with PTSD symptoms, and entitlement to a compensable disability rating for left ear hearing loss, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a TBI, and entitlement to compensable initial ratings for right carpal tunnel syndrome and restless leg syndrome with left thigh numbness, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran has had a right ear hearing loss disability as defined by VA regulations at any time during the period on appeal.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the Veteran's claim for service connection for right ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that a June 2009 notice letter satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice also included notice of how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also finds that VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have all been associated with the claims file.  He has not identified any outstanding records for VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in July 2009.  The examination report reflects that the VA examiner reviewed the claims file, interviewed the Veteran, examined him, and provided adequate rationale for his conclusions.  Therefore, the Board finds that the July 2009 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted on a presumptive basis for certain "chronic" diseases, including sensorineural hearing loss, if manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  A veteran may also establish service connection for a 38 C.F.R. § 3.309(a) "chronic" disease by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

With specific regard to claims involving hearing loss, the Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

As noted in the introduction above, the Veteran had several periods of active service and a period of active duty between October 1986 and July 2008.  He claims that he has right ear hearing loss that is related to his active service.

As an initial matter, the Board notes that the claims file includes several VA treatment records dated through March 2012, none of which reflect any hearing loss complaints.

The Veteran was provided with a VA audiological examination in July 2009, which revealed pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
0
5
5
35
35
20

Speech recognition scores (using Maryland CNC) were 100 percent bilaterally.

In light of the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a current right ear hearing loss disability for VA compensation purposes.  The Board acknowledges that the July 2009 VA examiner recorded a diagnosis of right ear normal to mild sensorineural hearing loss.  At the same time, however, audiological testing by the VA examiner did not reveal any auditory thresholds of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater, or a speech recognition score using the Maryland CNC word lists of less than 94 percent.  Nor is such shown in any of the other medical evidence of record.  Therefore, there is no evidence of record reflecting auditory thresholds or Maryland CNC speech recognition scores meeting the requirements of 38 C.F.R. § 3.385 for a right ear hearing loss disability for VA purposes.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of right ear hearing loss meeting the criteria set forth in 38 C.F.R. § 3.385, there can be no service connection for right ear hearing loss.  See id.

The Board has considered all of the Veteran's lay statements, and the Board acknowledges that the Veteran is competent to report certain symptomatology, such as experiencing difficulty hearing in his right ear.  The Veteran is not shown to be competent, however, to diagnose himself with a hearing loss disability as defined by the criteria of 38 C.F.R. § 3.385, which must be based on audiological testing as described above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  There is not an approximate balance of positive and negative evidence; therefore, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for right ear hearing loss is denied.






REMAND

A.  TBI

The Veteran claims that he has residuals of a head injury or TBI that are related to his active service, including headaches and memory loss.  He asserts that the injury occurred when he was helping soldiers load empty ammunition cans, and one of the shells or cans hit him on the left side of his head.  See Board Hearing Transcript at 8.

The Veteran's service treatment records include copies of pre-service August 1978 private facility records reflecting that he was hospitalized due to lethargy at the age of 10, and was diagnosed with a probable seizure episode.  His service records also include a December 1978 follow-up private record reflecting EEG results.  His April 1987 enlistment report of medical history reflects that the physician noted a history of unconsciousness at the age of 15 and that he was hospitalized for one day with no diagnosis.  His April 1987 enlistment examination report reflects that the Veteran had childhood asthma and experienced a blackout at the age of 15.  

A July 1994 service treatment record (relating to a period of National Guard service) reflects that the Veteran presented with a laceration on the left side of his forehead and seemed confused upon arrival and received stitches.  The Board adds that the Veteran's service personnel records reflect that he had a period of service in the National Guard from January 1994 to September 1995, although there is no record showing specifically his periods of active duty, ADT, and IDT.  See NGB Form 22; see also Memorandum of Appreciation, May 1994.

A January 2007 service treatment record relating to complaints of sleep apnea reflects that the Veteran reported experiencing morning headaches.  A January 2007 private treatment record from the Georgetown Sleep Center likewise reflects the Veteran reported morning headaches.

Subsequent VA treatment records dated through March 2012 are silent as to any complaints of headaches or memory loss.  In fact, several of these records include notations that the Veteran had no difficulty concentrating, and that his memory was fair or good.  See, e.g., January 2010, December 2009.  

The Veteran was provided with a VA examination in December 2009.  He reported experiencing occasional headaches, but no impairment of memory.  A diagnosis of a mild TBI with no residuals was recorded.  

At the August 2012 Board hearing, the Veteran reported experiencing headaches and memory loss that he attributed to his head injury or TBI in service.

Service connection may generally be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  With regard to service in the Reserves or National Guard, this generally includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C. § 101(24), 106(d).  The presumption of soundness upon into service, and likewise the presumption of aggravation, however, does not apply to periods of ADT or IDT (or other inactive duty).  Paulson v. Brown, 7 Vet. App. 466 (1995) (citing 38 U.S.C.A. § 101(24)); Biggins v. Derwinski, 1 Vet. App. 47478 (1991). see also 38 C.F.R. § 3.304(b), 3.306 (2013).  Consequently, with regard to periods of ADT and IDT, a claimant can establish service connection for a disability only if the evidence is in equipoise or weighs in favor of the claimant insofar as it shows either that the disability was incurred in service, or that it pre-existed service and increased in severity during service beyond the natural progress of the condition.

As noted above, service connection for injuries in service may be granted for regular active duty, as well as for periods of ADT and IDT in the Reserves or National Guard.  Also, the Veteran asserts that he incurred a head injury or TBI in service, particularly to the left side of his head, and there is a July 1994 service treatment record from a period of service in the National Guard showing a left-sided head injury.  While the Board acknowledges that the claims file includes several service personnel records, and that in June 2009, a request was made to the Kansas Army National Guard for records of the Veteran's periods of ADT and IDT, the Board notes that the request was made to a different unit than his unit of assignment from January 1994 to September 1995, and no record of active duty, ADT, and IDT relating to that period of service, particularly for July 1994, was ever received (his unit at that time was the Service Battery, 1st Battalion, 161st Field Artillery).  Therefore, although the incurrence of the head laceration injury in July 1994 tends to indicate that the Veteran was serving on at least IDT in July 1994, the Board nevertheless finds that the claim should be remanded so that a copy of the Veteran's record of active service, ADT, and IDT may be requested from the Kansas Army National Guard, particularly with regard to July 1994.

In addition, as shown above, the Veteran complained of headaches and memory loss at the August 2012 Board hearing.  The December 2009 VA examiner noted that the Veteran experiences occasional headaches, but nevertheless found no residuals of any TBI or head injury.  Therefore, the Board finds that the claim should be remanded to obtain a new VA examination to clarify whether the Veteran has any current residuals of a head injury or TBI, to include headaches or memory loss.  If so, the examiner should also address whether the injury was incurred as a result of the documented July 1994 injury, or whether it preexisted his service and was aggravated by the July 1994 injury (in light of his pre-service history noted in his service treatment records of being hospitalized at the age of 10 and of a later episode of unconsciousness at the age of 15).

On remand, the Veteran should also be asked to identify any outstanding private treatment records relating to any treatment for his episode of unconsciousness at the age of 15 that was noted on entry in April 1987.

B.  Right Carpal Tunnel Syndrome and Restless Leg Syndrome.

The Veteran's right carpal tunnel syndrome is currently assigned a noncompensable disability rating under Diagnostic Code 8599-8515, effective June 5, 2009.  His restless leg syndrome is also assigned a noncompensable disability rating under Diagnostic Code 8599-8529, effective June 5, 2009.  The Veteran seeks higher initial ratings.

The Veteran was provided with a VA examination in December 2009 relating to his right carpal tunnel syndrome and restless leg syndrome.  At the August 2012 Board hearing, the Veteran indicated that his conditions have worsened since the last VA examination.  Therefore, the Board finds that his claims should be remanded and that he should be afforded a new VA examination to address the current severity of his right carpal tunnel syndrome and restless leg syndrome.

In addition, the Veteran testified at the Board hearing that he underwent surgical treatment for his right carpal tunnel syndrome in February 2010.  The Board notes that the medical evidence of record includes records of right carpal tunnel release surgery performed in February 2008 at the William Beaumont Army Medical Center in El Paso, Texas.  It is unclear whether the Veteran intended to reference the February 2008 surgical procedure, or whether the Veteran was referencing a second surgical procedure.  Therefore, on remand, the Veteran should be asked to clarify whether he underwent a second right carpal tunnel syndrome surgery in or around February 2010, and if so, he should be asked to identify the date and location and provide any requisite Form 21-4142 authorization so that the records may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Kansas Army National Guard a record of the Veteran's periods of active duty, ADT, and IDT, particularly in the month of July 1994.  If this record is found to be unavailable, this should be specifically noted in the claims file.

The Board notes that the Veteran's service personnel records reflect that while serving with the Kansas Army National Guard from January 1994 to September 1995, he was attached to the Service Battery, 1st Battalion, 161st Field Artillery.

2.  Ask the Veteran to identify any outstanding treatment records relating to his claims, including any records relating to a period of unconsciousness at the age of 15 noted on enlistment in April 1987.  

Also ask the Veteran to clarify whether he received any private surgical treatment for his right carpal tunnel syndrome in February 2010 (or whether this reference was in error and intended to reference his February 2008 surgery).  

Associate any outstanding records so identified with the claims file; to that end, secure any necessary Form 21-4142 authorizations.  If any records identified are found to be unavailable, this should be specifically noted in the claims file.

3.  After the above development has been completed, obtain a new VA examination to address the nature and etiology of any residuals of a TBI or head injury, including any headaches and memory loss.  Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as follows:

a) Whether the Veteran has any residuals of a head injury or TBI, including manifested by headaches and memory loss, and if so, whether it is "at least as likely as not" (50 percent probability or greater) that such residuals were incurred as a result of the Veteran's July 1994 left-sided head injury shown in his service treatment records;

b) If any residuals diagnosed on examination are not found to have been incurred as a result of the July 1994 injury, then the examiner is asked to opine as to whether it is "at least as likely as not" that such residuals of a head injury or TBI preexisted service, and if so, whether it is "at least as likely as not" that they were aggravated by the July 1994 injury.  The examiner's attention is directed to the 1978 private treatment records associated with the Veteran's service treatment records showing a hospitalization for lethargy and diagnosed probable seizure disorder and follow-up EEG, as well as the notation in his April 1947 enlistment records regarding experiencing a period of unconsciousness at the age of 15.

The Board notes that the presumption of soundness on entry, and the related "clear and unmistakable evidence" evidentiary standard, only apply to periods of regular active duty, and are therefore not applicable to any injury incurred in July 1994 during the Veteran's National Guard service.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A complete rationale for any opinion expressed should be provided.

4.  After the development in paragraph (2) has been completed, provide the Veteran with a new VA neurological examination in order to determine the current severity of his right carpal tunnel syndrome and restless leg syndrome.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should address the affect of the Veteran's right carpal tunnel syndrome and restless leg syndrome on his activities of daily living and occupational functioning.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


